Case 9:18-mc-81148-UNA Document 34 Entered on FLSD Docket 10/03/2018 Page 1 of 1




                            UNITED STATES DISTRICT COURT                      FIuL
                            SOUTHERN DISTRICT OF FLORIDA                          uio'y
                                                                                OC                           D.C.
                              Case N o.18-M C-81148-UN A /D LB                    T û3 5
                                                                             STEGN
                                                                            krt-ri-e'z-l1M LARI
                                                                                               /.212
                                                                                                   M
                                                                             -. ,e   ,rc.  : DtST ORE
                                                                                           4
                                                                                           t
                                                                                           .          CT-
                                                                                . J      jk
                                                                                          y. . b
  IN TH E M A TTER O F                                                                     . v - :,
                                                                                               .,.
                                                                                                  ; p, ;
                                                                                                     '   '




  THE EXTRADITION OF
  OW EN M TH ELBERT H EADLEY


      OIIDVR GM -NTJ-NG TH E GOVERNM ENX'S M OTIO N TO STRIKE AND FOR
                    CLERK TO REM OW FROM THE DOCKET IDE 281
           THIS CAUSE came before the Courtupon the Governm ent's Unopposed M otion to

  Strike and forthe Clerk of Courtto Rem ove from the D ocketcertain documents that contain

  personalinfonuation.gDE 281.TheCourtbeing duly advised inthepremises,hereby GRANTS
  the Unopposed M otion to Strike and for the Clerk of Courtto Rem ove from the D ocketcertain

  documentsgDE 281.TheClerk ofCourtshallremovethedocumentsDE 27-3,DE 27-7,and DE
  27-9 from thedocketbecausethey contain contidentialand personalinfonnation.
                                                                       3 %1
           DONE AND ORDERED atW estPalm Beach,Florida,this                    day of October,

   2018.
                                                 V * '                                                        ..
                                                   W ILLIA M M A TTHEW M AN
                                                   UN ITED STA TES M A GISTM TE JU D GE
